Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the second UE is configured to transmit an uplink signal to the base station based on receiving the sidelink signal from the first UE (see specification paragraph 0133).  Without the second UE first establish a communication link with the base station itself, the second UE cannot relay data to the base station for the first UE.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panteleev et al (Panteleev), US 2018/0206176.

As per claim 1, Panteleev taught the invention including a base station (pp. 0048: eNB 102), comprising:
A processor (pp. 0048);
A wireless transceiver communicatively coupled to the processor (pp. 0048); and
A memory communicatively coupled to the processor (pp. 0171-0173), wherein the processor and the memory are configured to:
Generate a joint grant comprising a first resource assignment for transmission of data via a first communication link between the base station and a first user equipment (UE), and a second resource assignment for transmission of data via a second communication link between the first UE and a second UE (pp. 0070, 0111, 0125); and 
Transmit the joint grant to the first UE via the wireless transceiver (pp. 0048, 0125).  

As per claim 2, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the processor and the memory are configured to transmit the data to the first UE via the wireless transceiver for relaying to the second UE based on the joint grant (pp. 0051-0053, 0111, 0125).

As per claim 3, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the processor and the memory are configured to receive the data from the first UE via the wireless transceiver based on the joint grant (pp. 0125).  

As per claim 4, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the processor and the memory are configured to receive the data from the second UE via the wireless transceiver based on the joint grant, the second UE being configure to relay the data on behalf of the first UE (pp. 0050-0052, 0125).  

As per claim 5, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the joint grant further comprises a third resource assignment for transmission of data via a third communication link between the first UE and a third UE, the third UE being configured to receive the data from the first UE for relaying to the base station based on the third assignment (pp. 0053-0075, 0125).

As per claim 6, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more communication links between the first UE and a set of one or more other user equipment (pp. 0125), respectively, wherein the first communication link is in series with the set of one or more communication links forming a set of one or more pipelines for transmitting data between the base station and the first set of one or more other UEs, respectively, wherein the first UE is configured to relay the data between the base station and the set of one or more other UEs in accordance with the joint grant, respectively (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 7, Panteleev taught the invention as claimed in claim 1.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more cascaded communication links between the base station and the first UE via a set of one or more other UEs, respectively, wherein the set of one or more other UEs are configured to relay the data between the base station and the first UE (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 8, Panteleev taught the invention including a method for wireless communication at a base station, the method comprising:
Generate a joint grant comprising a first resource assignment for transmission of data via a first communication link between the base station and a first user equipment (UE), and a second resource assignment for transmission of data via a second communication link between the first UE and a second UE (pp. 0070, 0111, 0125); and 
Transmit the joint grant to the first UE (pp. 0048, 0125).  

As per claim 9, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught to comprise transmitting the data to the first UE via the first communication link for relaying to the second UE based on the joint grant (pp. 0051-0053, 0111, 0125).

As per claim 10, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught to comprise receiving the data from the first UE via the first communication link based on the joint grant (pp. 0125).  

As per claim 11, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught to comprise receiving the data from the second UE based on the joint grant, the second UE relaying the data on behalf of the first UE (pp. 0050-0052, 0125).  

As per claim 12, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught wherein the joint grant further comprises a third resource assignment for transmission of data via a third communication link between the first UE and a third UE, the third UE being configured to receive the data from the first UE for relaying to the base station based on the third assignment (pp. 0053-0075, 0125).

As per claim 13, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more communication links between the first UE and a set of one or more other user equipment (pp. 0125), respectively, wherein the first communication link is in series with the set of one or more communication links forming a set of one or more pipelines for transmitting data between the base station and the first set of one or more other UEs, respectively, wherein the first UE is configured to relay the data between the base station and the set of one or more other UEs in accordance with the joint grant, respectively (pp. 0125: sidelink communication between UE and relay UE).  
As per claim 14, Panteleev taught the invention as claimed in claim 8.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more cascaded communication links between the base station and the first UE via a set of one or more other UEs, respectively, wherein the set of one or more other UEs are configured to relay the data between the base station and the first UE (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 15, Panteleev taught the invention including a first user equipment (UE), comprising:
A processor (pp. 0051);
A wireless transceiver communicatively coupled to the processor (pp. 0051); and
A memory communicatively coupled to the processor (pp. 0171-0173), wherein the processor and the memory are configured to:
Receive a joint grant from a base station via the wireless transceiver, the joint grant comprising a first resource assignment for transmission of data via a first communication link between the first UE and the base station, and a second resource assignment for transmission of data via a second communication link between the first UE and a second UE (pp. 0070, 0111, 0125); and 
Receive or transmit data via the first communication link and the wireless transceiver based on the joint grant (pp. 0051, 0125); and
Transmit data via the second communication link and the wireless transceiver based on the joint grant (pp. 0051, 0125: sidelink communication).  

As per claim 16, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the data comprises downlink data (pp. 0111), and wherein the processor and the memory are configured to: 
Receive the downlink data form the base station via the first communication link and the wireless transceiver based on the joint grant (pp. 0051-0053, 0111, 0125);
Relay the downlink data to the second UE via the second communication link and the wireless transceiver based on the joint grant (pp. 0051-0053).  

As per claim 17, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the processor and the memory are configured to transmit the uplink data to the base station via the wireless transceiver and the first communication link based on the joint grant (pp. 0051-0053, 0125).  

As per claim 18, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the data comprises uplink data, and wherein the processor and the memory are configured to transmit the uplink data to the second UE via the wireless transceiver and the second communication link based on the joint grant, the second UE being configure to relay the data on behalf of the first UE (pp. 0050-0052, 0125).  

As per claim 19, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the joint grant further comprises a third resource assignment for transmission of data via a third communication link between the first UE and a third UE (pp. 0053-0075, 0125).

As per claim 20, Panteleev taught the invention as claimed in claim 19.  Panteleev further taught wherein the processor and the memory are configured to transmit the data to the third UE via the wireless transceiver and the third communication link based on the joint grant, the third UE being configured to relay the data to the base station (pp. 0053-0075, 0125).

As per claim 21, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more communication links between the first UE and a set of one or more other user equipment (pp. 0125), respectively, wherein the first communication link is in series with the set of one or more communication links forming a set of one or more pipelines for transmitting data to the set of one or more other UEs, respectively, the first UE being configured to relay the data between the base station and the set of one or more other UEs (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 22, Panteleev taught the invention as claimed in claim 15.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more cascaded communication links between the base station and the first UE via a set of one or more other UEs, respectively, the set of one or more other UEs being configured to relay the data between the base station and the first UE (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 23, Panteleev taught the invention including a method for wireless communication at a first user equipment (UE), the method comprising:
Receiving a joint grant from a base station, the joint grant comprising a first resource assignment for transmission of data via a first communication link between the first UE and the base station, and a second resource assignment for transmission of data via a second communication link between the first UE and a second UE (pp. 0070, 0111, 0125); and 
Receiving or transmitting data via the first communication link and the wireless transceiver based on the joint grant (pp. 0051, 0125); and
Transmitting data via the second communication link and the wireless transceiver based on the joint grant (pp. 0051, 0125: sidelink communication).  

As per claim 24, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein the data comprises downlink data from the base stationvia the first communcaiton link based on the joint grant (pp. 0051-0053, 0111, 0125), and wherein transmitting data comprises relaying the downlink data to the second UE via the second communication link based on the joint grant (pp. 0051-0053).  

As per claim 25, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein receiving or transmitting data comprises transmitting uplink data to the base station via the first communication link based on the joint grant (pp. 0051-0053, 0125).  

As per claim 26, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein transmitting data comprises transmitting uplink data to the second UE via the second communication link based on the joint grant, the second UE relaying the uplink data to the base station (pp. 0050-0052, 0125).  

As per claim 27, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein the joint grant further comprises a third resource assignment for transmission of data via a third communication link between the first UE and a third UE (pp. 0053-0075, 0125).

As per claim 28, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught to comprise transmitting transmit the data to the third UE via the third communication link based on the joint grant, the third UE relaying the data to the base station (pp. 0053-0075, 0125).

As per claim 29, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more communication links between the first UE and a set of one or more other user equipment (pp. 0125), respectively, wherein the first communication link is in series with the set of one or more communication links forming a set of one or more pipelines for transmitting data to the set of one or more other UEs, respectively, the first UE relaying the data between the base station and the set of one or more other UEs (pp. 0125: sidelink communication between UE and relay UE).  

As per claim 30, Panteleev taught the invention as claimed in claim 23.  Panteleev further taught wherein the joint grant further comprises a set of one or more resource assignments for transmission of data via a set of one or more cascaded communication links between the base station and the first UE via a set of one or more other relay UEs, respectively, the set of one or more other relay UEs relaying the data between the base station and the first UE (pp. 0125: sidelink communication between UE and relay UE).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiwai et al, US 11,337,107
Sharma et al, US 11,337,271
Alabbasi et al, US 2022/0132556
Blankenship et al, US 2021/0345319
Xue et al, US 2021/0136740
Bae et al, US 2020/0146032
Fehrenbach et al, US 2020/0092685
Wang et al, US 2020/0028718
Guo, US 2020/0029318
Cheng et al, US 2019/0306912
Christoffersson et al, US 2019/0208539
Yang et al, US 2019/0052419
Baghel et al, US 2018/0324848
Agiwal et al, US 2017/0230941
Mukherjee et al, US 2017/0196020
	
A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 18, 2022